Citation Nr: 0808902	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  07-09 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
venereal disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

A motion to advance this case on the Board's docket was 
received and granted by the Board in December 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

As indicated below, the Board has reopened the veteran's 
claim seeking entitlement to service connection for a 
venereal disease.  This reopened claim is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a March 1976 decision, the RO denied the veteran's 
claim of entitlement to service connection for a venereal 
disease on the basis that the evidence did not show a current 
diagnosis of a venereal disease.  Although provided notice of 
this decision that same month, the veteran did not perfect an 
appeal thereof.

2.  In a February 2005 decision, the RO denied the veteran's 
claim to reopen the issue of entitlement to service 
connection for a venereal disease.  Although provided notice 
of this decision that same month, the veteran did not perfect 
an appeal thereof.

3.  Evidence associated with the claims file since the 
unappealed February 2005 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a venereal disease.

CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a venereal disease is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
of whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
venereal disease.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim for 
service connection for the disorder at issue.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

In an unappealed March 1976 rating decision, the RO denied 
the veteran's claim for entitlement to service connection for 
a venereal disease because the evidence did not show a 
current diagnosis of a venereal disease.  Notice of this 
decision was sent to the veteran that same month, and he did 
not timely file a notice of disagreement thereafter.  
Accordingly, the March 1976 RO decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2007).

In an unappealed February 2005 rating decision, the RO denied 
the veteran's claim to reopen the issue of entitlement to 
service connection for a venereal disease because the 
evidence submitted was not new and material.  Notice of this 
decision was sent to the veteran that same month, and he did 
not timely file a notice of disagreement thereafter.  
Accordingly, the February 2005 RO decision is final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In July 2006, the veteran again filed a claim to reopen the 
issue of entitlement to service connection for a venereal 
disease.  In a December 2006 rating decision, the RO found 
new and material evidence sufficient to reopen the issue of 
entitlement to service connection for a venereal disease, but 
denied service connection because there was no evidence that 
the veteran's venereal disease was related to service.  The 
veteran filed a timely notice of disagreement.

Although the RO determined that new and material evidence was 
presented to reopen the claim of entitlement to service 
connection for a venereal disease, this decision is not 
binding on the Board.  The Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the February 2005 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  

The evidence of record at the time of the February 2005 
rating decision consisted of the veteran's claim, VA 
treatment records which did not reveal a diagnosis of a 
venereal disease, private medical treatment records which did 
not reveal a diagnosis of a venereal disease, statements from 
the veteran, and the veteran's service medical records.  
Evidence received since the February 2005 rating decision 
includes a statement from the veteran's sister, VA treatment 
records providing a diagnosis of a venereal disease, and a VA 
examination.  In addition, the veteran provided testimony 
before the Board in December 2007.  

The Board has reviewed the evidence received since the 
February 2005 rating decision and has determined that the 
evidence is new, as it was not of record at the time of the 
decision.  The evidence is also material because it relates 
to facts necessary to substantiate the claim.  The medical 
evidence provides a diagnosis of a venereal disease.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in 
determining whether evidence is new and material, the 
credibility of the evidence is presumed).  This evidence is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
veteran's claim for service connection a venereal disease is 
reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a venereal disease is 
reopened; the claim is granted to this extent only.


REMAND

The veteran contends that service connection is warranted for 
a venereal disease.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

At a December 2007 hearing before the Board, the veteran 
identified additional treatment records that have not been 
obtained and associated with the claims file.  Specifically, 
the veteran testified that he received treatment from Dr. 
Frederick, a private physician in Wauseon, Ohio.  The veteran 
further stated that Dr. Frederick told him that his current 
venereal disease is related to service and that Dr. Frederick 
may have written this down in the veteran's medical records.  
The RO should, with the assistance of the veteran, attempt to 
obtain the veteran's records from Dr. Frederick, as well as 
the records of any other medical treatment provider that the 
veteran may have seen for his venereal disease.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).

2.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers, to 
include Dr. Frederick, who have treated 
him for his venereal disease.  The RO must 
then attempt to obtain copies of all 
related medical records that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the named records, the RO is unable 
to secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review. 

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 79 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. § 5109B, 7112).

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


